Citation Nr: 9925734	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  89-17 727	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the termination, effective January 1, 1981, of a 
total rating based on individual unemployability because of 
service-connected disability, was in accord with the standard 
prescribed in 38 C.F.R. § 3.343(c).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971 and from November 1973 to November 1975.

A Board of Veterans' Appeals (Board) decision dated in May 
1995 granted a 100 percent schedular evaluation for service-
connected schizophrenia in accordance with 38 C.F.R. 
§ 4.16(c).  In a rating decision of May 1995, the RO 
effectuated the grant of a 100 percent schedular evaluation 
retroactively to December 23, 1988, the date of receipt of 
the veteran's reopened claim.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  On appeal the appellant argued that the Board 
erred by refusing to consider claims that VA improperly 
reduced benefits in 1981 and 1984.  

The Court issued a single-judge order on January 7, 1997, 
dismissing for lack of jurisdiction, due to the absence of a 
jurisdiction-conferring Notice of Disagreement (NOD), the 
appeal filed from a May 1995 Board decision that granted the 
appellant a total schedular rating for service-connected 
schizophrenic reaction.  

On appeal, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) in February 1998 concluded that the Court 
had jurisdiction to review the appellant's constitutional and 
statutory issues as well as his request for a total 
disability based on individual unemployability.  The Federal 
Circuit held that the Court erred in dismissing the 
appellant's constitutional and statutory claims, and vacated 
the Court's January 1997 order and remanded for the court to 
address those claims.  

In a November 1998 order, the Court remanded the case to the 
Board for a supplemental decision, taking into consideration 
matters raised in its order.  Upon completion of the remand 
the Court ordered the Board to return the record to the Court 
supplemented by the Board's decision and any pleadings 
submitted by the appellant.

Following the issuance of that order, a petition for a writ 
of mandamus was filed in the United States Court of Appeals 
for the Federal Circuit to direct the Court to consider and 
decide the merits of the veteran's constitutional and 
statutory challenges to the termination of his individual 
unemployability benefits as the Federal Circuit directed in 
its February 1998 decision.  The petition was denied in March 
1999.  The case was transferred to the Board. 

A historical review of the record shows in a rating decision 
dated in January 1981 the RO determined that the veteran's 
total 100 percent rating based on individual unemployability 
(TDIU) in effect since July 10, 1978, was more appropriately 
rated as 100 percent disabling on a schedular basis effective 
January 1, 1981 in accordance with Department of Veterans' 
Benefits Circular 21-80-7 due to the fact that the veteran's 
psychosis rendered him unemployable on the basis of meeting 
the schedular criteria for a total evaluation.  There was no 
reduction or discontinuance of the payment of compensation 
benefits at the 100 percent rate. 

In a rating decision of November 1984, the RO reduced the 100 
percent schedular evaluation for schizophrenic reaction to 70 
percent, effective from March 1, 1985, based upon the 
evidence of record.  While a Board decision in January 1986 
affirmed the November 1984 RO rating decision with respect to 
the assignment of a 70 percent schedular evaluation for 
service-connected schizophrenia, the Board did not address 
the issue of whether the reduction in rating from 100 percent 
to 70 schedularly for service connected schizophrenic 
reaction, undifferentiated type, effective March 1, 1985, was 
proper.  

The Board also recognizes that following the Board's January 
1986 decision the veteran submitted additional evidence in 
support of his claim that was subsequently reviewed by an RO 
rating decision dated in January 1986 which confirmed and 
continued the assignment of a 70 percent schedular evaluation 
for service-connected psychosis.  The RO's rating decision 
was affirmed by a separate Board decision dated in June 1987.

On July 27, 1999, the veteran's representative added a 
supplemental informal hearing presentation to the record with 
an attached favorable Board reconsideration decision 
pertaining to the restoration of TDIU in a decision asserted 
to be similar to the present appeal.  It was pointed out that 
while Board decisions are nonprecedential in nature under 
38 C.F.R. § 20.1303 the Board should strive to issue 
decisions that are consistent especially when based upon 
similar fact patterns.


FINDINGS OF FACT

1.  In an original rating decision in August 1976, the RO 
established service connection for schizophrenic reaction, 
paranoid type, evaluated at 50 percent effective from 
November 8, 1975; service-connection was also established for 
residuals of a right index finger injury evaluated as 
noncompensable which remains in effect to the present.  These 
disorders represent the veteran's sole service-connected 
disabilities.  

2.  In a rating decision dated in August 1978, the RO granted 
an increased 70 percent schedular evaluation for 
schizophrenic reaction, chronic undifferentiated type, 
effective from July 10, 1978.

3.  In a rating decision dated in October 1978, the RO 
granted an increased total 100 percent rating for 
compensation based on individual unemployability due to 
service-connected schizophrenic reaction, chronic 
undifferentiated type, effective from 
July 10, 1978.

4.  In September 1980, the RO reviewed the issue of 
permanency of the veteran's evaluation for schizophrenia and 
concluded that he was still unemployable by reason of 
service-connected psychosis and concluded that permanency of 
a total (100 percent) evaluation was established.


5.  In a January 1981 rating decision, the RO determined that 
the total 100 percent rating for compensation based on 
individual unemployability in effect since July 10, 1978 was 
more appropriately rated as 100 percent disabling on a 
schedular basis effective January 1, 1981, without any 
reduction or discontinuance of compensation payments.  

6.  In a November 1984 rating decision the RO reduced the 100 
percent schedular evaluation for service-connected 
schizophrenic reaction to 70 percent effective from March 1, 
1985, based upon the evidence of record and the provisions of 
38 C.F.R. 
§ 3.105(e). 


CONCLUSION OF LAW

The January 6, 1981, rating decision failed to conform to 
regulation in terminating a total rating based on individual 
unemployability. 38 C.F.R. § 3.343 (c).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A historical review of the of record shows that an original 
RO rating decision in August 1976 granted service connection 
for schizophrenic reaction, paranoid type, evaluated as 50 
percent disabling based upon incurrence in service and 
findings noted on an initial post service VA psychiatric 
examination in June 1976. 

On a report of a VA psychiatric examination in June 1976, the 
veteran was described as a 31-year-old single male who had 
been discharged from the Navy in November 1975 after six 
years of service.  The veteran had been a clerk typist.  He 
lived with his mother, a retired pediatrician.  He was 
unemployed.  He had the equivalent of five semesters of 
college in liberal arts.  He had the desire to become an 
apprentice in carpentry or masonry but he was not inclined to 
return to higher learning.  During the examination, the 
veteran exhibited and admitted that he had perceptual 
difficulties which he described as "incoherent".  He had 
the sensation of ideas crowding into his thinking and he 
experienced confusion and stated that he had difficulties to 
express himself.  He denied visual hallucinations and 
auditory hallucinations but admitted to feelings of grandeur 
in certain situations like "a moral victory".  He spoke of 
an event when 15 sailors ganged up on him with knifes and 
when the officer was told about it "nothing happened".  He 
spoke of the past two years in the Navy aboard ship having 
been extremely stressful to him because of the comments some 
of the officers made in certain situations which were ''very 
unpleasant and caused the feeling of hatred, anger etc".  
The veteran spoke of the attitude of people in the Navy 
leading to a situation "where there was no hope as the navy 
reversed attitudes completely".  He felt mostly bothered by 
his inability to communicate as he was fearful, afraid of 
people and never knew when a person was going to react 
violently.  

It was noted that the veteran who was seen one time in the 
Outpatient Service in May 1976 showed on examination the same 
friendly attitude toward the examiner combined with a certain 
shyness and persistent elatedness which amounted to an 
inappropriate affect.  The veteran's smile was boyish and 
pleasant and on some occasions he became serious as to his 
facial expression and then appeared almost as having 
perceptual difficulties.  He often asked twice as to 
questions put to him.  He was described as very methodical 
and it was possible that his attitude toward explanation was 
secondary to a still existing mild degree of language 
barrier.  He exhibited disorganization as to thought 
processes on occasions.  He exhibited paranoid thought 
content particularly toward events and toward people during 
the time of his navy service the last two years. 

The veteran exhibited distrustfulness.  The only person he 
trusted was his mother. His assessment as to reality was 
altered as he was unable to properly exhibit concern or 
proper attitude toward his mother's condition which was 
described to be characterized by cancer illness, etc.  He 
stated that he was not a suspicious individual but he was 
unable to trust entirely everybody.  He remained constantly 
suspicious.  In addition to this, he was fearful of others.  
He admitted to times of confusion and certainly felt 
ambivalent.  He exhibited paranoid thought content, loosened 
and inappropriate affect with inclination towards elation, 
feelings of grandeur, perceptual difficulties with a strong 
feeling of being unable to communicate and not being able to 
form interpersonal relationships.  He had particular 
suspiciousness toward certain elements in the Navy which 
became a systematized delusion as well as intellectual 
decline with yielding low toward future professional choice 
indicating a paranoid schizophrenic process.  Impression was 
schizophrenic reaction, paranoid type with manifestations of 
suspiciousness, extreme guardedness, fear of people, 
systematized delusions, perceptual difficulties, intellectual 
decline, and feelings of grandeur.  Impairment was 
characterized as Severe.  It was not believed that the 
veteran would be capable to apply himself at his regular 
intellectual level.  He was considered competent for VA 
purposes.

In July 1976, V. C., M.D. submitted a statement with an 
attached summary of the veteran's background, military 
service and present circumstances.  It was noted that this 
was an urgent matter because the veteran's situation was 
becoming progressively worse.  Severe memory lapses and 
possible hallucinations jeopardized him and possibly others.

The attached summary in July 1976 showed that the veteran 
attended high school.  He attended Junior College for three 
years and studied Business Administration. Since he left the 
service he had been unemployed and had been receiving 
unemployment insurance.

After his discharge from the Navy, the veteran had his own 
apartment but had his meals at the home of his mother.  He 
was unable to work.  He had memory lapses and other symptoms 
of emotional disorder.  He appeared to have hallucinations 
and was often disoriented in other ways.  He was extremely 
anxious and felt incompetent.  Where he lived there had been 
complaints of his screaming in the night.  He had no friends.  
His inability to find employment was one of the main reasons 
for his total loss of confidence.  He was unable to find 
employment because his condition was so obvious. 

In a statement dated in January 1977, Michael Gzaskow, M.D., 
noted seeing the veteran since May 1976 and that the veteran 
had been on Prolixin both on a long-acting injectable form 
and oral dosage.  It was noted that the veteran's marginal 
schizophrenic decompensation had improved significantly.  His 
hallucinations had lessened, his inappropriate social and 
tangential ideations had also improved.  It was indicated 
that in spite of efforts by both his family and Dr. Gzaskow, 
the veteran's schizoid behavior, personal appearance and 
apathy continued.

A clinical record dated in December 1977 referred to the 
veteran receiving treatment from a psychiatrist on a weekly 
basis.  He was unemployed and lived alone in an apartment 
near his mother.  He went out little and spent time watching 
television.

On a report of a VA psychiatric examination in July 1978, it 
was noted that the veteran had been diagnosed as 
"schizophrenic reaction, paranoid type" as a service-
connected disability.  The social history had not changed.  
The veteran was still single and lived close to his mother 
who was 66 and a retired pediatrician.  The veteran was 
treated continuously on a weekly basis by his fee-based 
physician and he took prescribed Prolixin in tablet form as 
well as in the form of injections once a month.  The veteran 
stated that he has made numerous attempts to find a job, 
practically applied "every week for a job" but had never 
been accepted anywhere for work.  (It appeared that the 
veteran's general behavior would cause reservation in the 
mind of a possible employer).  The veteran indicated that he 
did not socialize. He spent his time reading mysteries and 
novels" and he considered himself being "preoccupied with 
the past." 

The veteran complained further of poor memory and often 
migraine headaches.  He was neat, clean, and cooperative.  He 
showed signs of psycho-motor agitation, frequently performing 
short stepping dance steps when standing while he motioned 
compulsively with arms and body while sitting.  His affect 
was characterized by elation with accompanying smiling upon 
any subject he talked about with little ability to 
discriminate important versus unimportant matters.  His 
thought processes were without depth.  His thinking was 
tangential and superficial.  He showed feelings of 
ambivalence and considerable indecisiveness.  His overall 
outward behavior was regressed in that he appeared almost 
childlike or near childlike.  Paranoid thought content was 
not found at this time to be predominant.  He denied suicidal 
ideation or depression and he was not found to hallucinate 
nor did he admit to visual or auditory hallucinations.  His 
lifestyle was withdrawn.  He was unable to form interpersonal 
relationships.  Rejection from seeking jobs did not cause the 
veteran any disappointment or thought why he would be 
rejected.  It was noted that he appeared more a chronic 
schizophrenic at the time of the examination, particularly in 
view of the lack of paranoid ideation.  Impression was 
schizophrenic reaction, chronic undifferentiated type, with 
manifestations of mild suspiciousness, occasional confusion, 
poor memory, perceptual difficulties, intellectual decline, 
occasional feelings of grandeur, inability to form or 
maintain interpersonal relationships except for son-mother 
dependency.  The veteran's condition was considered to be 
severe for both industrial and social activities.  The 
veteran was competent for VA purposes.

An RO rating determination in August 1978 awarded an 
increased 70 percent evaluation for schizophrenic reaction, 
chronic undifferentiated type, under 
38 C.F.R. Part 4, Diagnostic Code 9204 based upon the 
evidence of record, including a report of a VA psychiatric 
examination in July 1978.  

In September 1978, the veteran filed a VA Form 21-527 (Income 
and Net Worth Statement) showing that during the past year, 
he tried and failed to obtain employment as a desk clerk at 
two hotels.  He noted that his highest level of education was 
two years of college.  

A follow-up rating decision by the RO in October 1978 
continued the 70 percent schedular evaluation for 
schizophrenic reaction, but added the grant of a total 100 
percent rating based on entitlement to individual 
unemployability effective from July 10, 1978.

On a report of a VA psychiatric examination in July 1980, 
reference was made to the "C" file with the last 
neuropsychiatric examination from July 10, 1978.  The veteran 
was noted to be treated by his fee basis physician in Santa 
Fe twice a week and he received Prolixin medication as he did 
for a long period of time.  The veteran's activities 
consisted basically of helping his mother around the house 
doing some yard work and occasionally going shopping.  
Otherwise, the veteran read mysteries and watched television.  
He claimed that he was frequently looking for a job, that he 
had registered with the employment office and also with the 
"CETA" organization.  He stated: "I conscientiously have 
been looking for work."  According to the veteran's fee 
basis physician he was recommended to participate in a 
halfway house, which was set up by the Mental Hygiene Clinic 
and Counseling Research Center in Santa Fe.  Nevertheless, 
the veteran had had "bad experiences with the counselor.  
The veteran stated that he could not sleep for two weeks 
because of such an insinuation.  The present mental status 
was not changed from what had been observed on the 
examination from July 1978.  He was oriented as to time, 
place and person and remembered the examiner from two years 
earlier. 

The veteran's affect was characterized by inappropriate 
"overelation" and his thought content was occupied with 
grandiose ideas.  His thought processes were without much 
depth and his thinking was tangential and superficial.  The 
veteran was in no position to form interpersonal 
relationships or maintain such except the ones he had with 
his mother and his therapist.  He appeared regressed, almost 
to the point of child-like behavior.  He was inappropriate as 
to affect and unable to set any priorities for himself.  
There were feelings of ambivalence and total indecisiveness.  
General behavior was regressed.  There was occasional 
confusion.  There was poor memory and perceptual 
difficulties.  This veteran's mental condition showed 
chronicity as well as regression.  Impression was 
schizophrenic reaction, chronic undifferentiated type.  
Impairment was severe.  The veteran was considered 
unemployable.  The veteran's schizophrenic reaction was 
characterized as productive of severe impairment.  He was 
considered unemployable.  

An RO rating determination dated in September 1980 reviewed 
the issue of permanency of the veteran's current evaluation 
for schizophrenia and concluded that he was still 
unemployable by reason of service-connected psychosis and 
concluded that permanency of a total (100 percent) evaluation 
was established in accordance with 38 C.F.R. § 3.340(b) 
permanent total (100 percent) disability.

In a rating decision dated January 6, 1981, the RO reviewed 
the veteran's individual unemployability status in accordance 
with Department of Veterans' Benefits Circular 21-80-7 and 
retained the total 100 percent evaluation by assigning a 
schedular total rating effective January 1, 1981 due to the 
fact that the psychosis rendered him unemployable on the 
basis of meeting the schedular criteria for a total 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 9204 provided 
a 100 percent (total) evaluation for schizophrenic reaction 
when active psychotic manifestations were of such extent, 
severity and depth as well as persistence and bizarreness as 
to produce complete social and industrial inadaptability as 
it was held in this case.  The individual unemployability 
benefit in effect from July 10, 1978, was discontinued, 
effective December 31, 1980.  The provisions of 38 C.F.R. § 
3.105(e) were not for application since there was no 
reduction or discontinuance of compensation payments as total 
(100 percent) evaluation remained in effect and uninterrupted

On a report of a VA psychiatric examination in November 1983, 
the claims folder, the clinical record, and the veteran were 
noted as available for this examination whose purpose was to 
review the veteran's mental status.  His statements were 
considered reliable.  Reference was made to his last 
psychiatric evaluation dated in July 1980, where the 
diagnosis of a schizophrenic disorder, undifferentiated type 
was continued from previous reports.  The examiner thought 
that he saw a shallow, tangential thought process in a 
childlike, indecisive, and occasionally confused veteran.  On 
the basis of this mental status, he felt that the veteran's 
condition was severe and that he was unemployable.  Reference 
was also made to the report of a fee-basis psychiatrist Dr. 
Michael F. Gzaskow who had been seeing the veteran since 
1978, for what he considered a tenuous, chronic schizophrenic 
disorder with a schizoid personality background.  The veteran 
stated that there had been essentially no change in his 
psychosocial-occupational functioning and that he continued 
to live in a guesthouse next to his mother who was a retired 
pediatrician.  He stated that he received "1/2 cc." of 
Prolixin every six weeks now and continued to receive 
supportive psychotherapy twice a month from Dr. Gzaskow.  He 
felt that taking the Prolixin shots made him feel less 
anxious, but essentially he had no understanding why this 
medication had been prescribed for such a long period of 
time.  He stated that he had never been violent and was only 
in one fight when he was in the U.S. Navy so violence was not 
a reason for this medication.  Also, the veteran gave no 
history of severe behavioral disorders or acting out kind of 
behavior that would require intramuscular injections of a 
major tranquilizer.  He continued to be unemployed, but 
stated that he constantly looked for work but had been 
unsuccessful up to the present time.  His last successful job 
was a bouncer in a nightclub, but he had not worked in that 
capacity since that time.

On mental status examination, the veteran was described as 
casually dressed.  There were no unusual behavior or 
mannerisms noted.  He appeared forceful and direct in his 
communication and his speech was clear and goal directed.  He 
was oriented to time, place, and person and appeared to be 
functioning in the average range of intelligence, but showed 
a capacity for functioning in a superior range. 

The examiner noted that as the veteran's history unfolded it 
became more clear how he had constructed a mental program of 
self-defeat and failure and intentional inefficiency, not to 
succeed or to achieve a level of responsibility or power that 
he detested, first in his mother and then in other 
individuals he had met in his life that had caused 
considerable emotional disorganization.  He stated that his 
two sisters who were very close to his mother and received 
her affection were high achievers and made very good grades 
in school.  The death of his father from a sudden heart 
condition when the veteran was younger was also a 
considerable traumatic experience for him and whose death 
represented a complete loss of parental affection as he was 
getting none from his mother.  The veteran did not show or 
demonstrate a thought disorder nor did he have any difficulty 
with his associations or his ability for abstract thinking.  
The veteran stated that he talked to himself and that his 
mother had informed the therapist that he was hallucinating 
during these periods.  The examiner noted that it seemed 
clear from this interview that the veteran was a bright, 
intelligent, insightful person who was personable and 
friendly and who appeared to have the capacity for 
considerable growth and progress in therapy.  His judgment 
and reasoning were intact.  The diagnosis was schizophrenic 
disorder, undifferentiated type by history, in remission.  
There was moderate impairment both socially and 
occupationally.

On a report of a VA psychiatric examination in November 1984, 
the claims folder, the clinical record, and the veteran were 
available for the examination whose purpose was to review the 
veteran's mental status.  Reference was made to the last 
psychiatric evaluation dated November 1983 where it was very 
clear from the interview that the veteran was not showing an 
active psychosis and that the original diagnosis of a 
schizophrenic disorder was in remission.  Also, the veteran 
showed himself to be a very bright, intelligent and 
insightful person.  It appeared that he had made no progress, 
however, in the past year and appeared again entrapped by the 
ideas and fixated attitudes of his mother, and that of a 
therapist who felt that his psychosis remained active.  The 
veteran described no bizarre behavior and stated that he did 
not know what auditory hallucinations meant.  He admitted 
that he talked to himself which in the last report was said 
to mean to his mother that he was hallucinating.  Dr. Michael 
F. Gzaskow summarized his treatment from 1982 to 1984.  He 
noted that during the year 1983 an improvement was noted in 
that he was making more social contacts and having more 
outside activities from the home. Even since January of 1984 
Dr. Gzaskow noticed that his social skills were improving, 
but again believed that the veteran continued with auditory 
hallucinations and paranoid feelings.  The examiner noted not 
seeing a change in the veteran's status since the last 
examination.  

On a mental status examination, the veteran was described as 
carelessly dressed showing little attention to his grooming.  
He was able to establish good rapport, showing clear 
orientation to time, place, and person, and able to 
communicate his thoughts in a clear and concise manner.  The 
veteran was apologetic for not expressing all of his feelings 
in the last examination, and the confusion over this was 
expressed in the report of Dr. Gzaskow which showed that he 
was clearly challenged by the questions presented by the 
examiner in 1983.  The veteran was aware of the tremendous 
power his mother had exerted over him and in the past over 
his father also.  This knowledge presented several 
possibilities as to what relationship the veteran had to his 
mother.  He continued to live in an adjacent apartment with 
her and continued to be very much influenced by what she 
wanted of him.  The veteran no longer received Prolixin 
shots, but the physician had continued him on Prolixin 
tablets.  The veteran again did not show a thought disorder, 
or have any difficulty with associations, or his ability for 
abstract thinking.  His memory and his concentration were 
excellent.  His reasoning and judgment were intact.  
Diagnosis was schizophrenic disorder, undifferentiated type, 
by history, in remission and passive-aggressive personality 
disorder.  There was some impairment in both his social 
relationships and his occupational functioning.  The veteran 
was considered mentally competent.  The veteran was 
recommended to make contact again with the VA's Vocational 
Rehabilitation Office.  

In accordance with procedures under 38 C.F.R. § 3.105(e) in 
effect at that time the RO, by rating decision dated in 
November 1984, reduced the 100 percent schedular evaluation 
assigned at that time for schizophrenic reaction under 38 
C.F.R. Part 4, Diagnostic Code 9204 to 70 percent, effective 
from March 1, 1985, based upon the evidence of record, 
including a report of a VA psychiatric examination in 
November 1984.

Received in support of the veteran's claim to retain the 100 
percent evaluation for service-connected schizophrenia was a 
statement dated in January 1985 from the veteran's treating 
psychiatrist, M. F. Gzaskow, M.D., with an opinion that the 
reduction from 100 percent to 70 percent should not be made 
because of the following; the veteran had on the average of 
2-3 interpersonal conflicts per month.  These usually 
involved store managers who became upset with his "loud and 
preoccupied" behavior or tourists that he approached in 
conversation.  He became puzzled when the latter terminated 
contact after 3-4 minutes and then looked at him in a 
"suspicious" manner; (2) Inability to control impulsive 
behavior; the veteran was continually impulse bound to his 
autistic behavior.  On at least one occasion he had been seen 
urinating in public and very often barged ahead in public 
lines while lost in his own auditory world; (3) Improvement 
minimal; while the veteran has been reduced on medication 
over the past 2 years, the smallest stress can often produce 
a need for 3-4 days of increased Prolixin to avoid acute 
decompensation or hospitalization; (4) High Paranoid Index: 
This precluded any group rehabilitation process (as attempted 
previously) and made it necessary for continued therapy to 
clarify and reassure the veteran during stressful encounters 
and (5) Low tolerance to stress/conflict situations; Since 
December 1984 the veteran had become increasingly agitated 
and had required increased medication and office visits to 
avoid decompensation.  It was opined by the private 
psychiatrist that the veteran continued to suffer from a 
chronic undifferentiated schizophrenia with a high paranoid 
index.  This required ongoing therapy and medication and 
supervision with "drug holidays" when indicated.  The 
physician noted that he requested a second medical opinion 
from a Dr. Michael Dudelczyk, M.D.  

In a statement dated in January 1985, Michael Dudelczyk, 
M.D., noted examining the veteran that month and that little 
had changed since his previous visits.  The veteran was 
described as awkward and anxious in the company of others.  
It was noted that during the examination the veteran spoke of 
himself frequently and was often echolalic to the examiner's 
speech.  The veteran's affect was often inappropriate.  He 
laughed for no apparent reason at times and became anxious at 
other times.  Mood was generally of worry and concern.  He 
seemed oriented times four.  His intellect appeared to be at 
least in the average range.  During the examination there was 
no evidence of hallucinations or delusions, though the 
examiner noted that since he knew the veteran from previous 
visits, he was aware that the veteran could form paranoid 
delusions regarding many matters when he was sufficiently 
stressed.  The examiner noted that he often saw the veteran 
around town in interactions with others, he was often strange 
and bizarre.  

The examiner noted that he did not believe that there was any 
need to reiterate the veteran's long history of significant 
psychopathology except to say that there had been no 
significant or noticeable change in his condition over the 
many years the examiner had known him.  The examiner noted 
that in the veteran's current condition he could not imagine 
his being able to work in any capacity whatsoever in the 
ordinary work world because of his strange demeanor, his 
idiosyncratic speech, ways of relating, his sometimes strange 
movements and extremely high level of anxiety and paranoia.  
He noted that it was unlikely that the veteran could either 
maintain normal work relations in the job market or work in 
any productive way in a competitive fashion.  He noted that 
the veteran had no true friends that he was aware of, which 
was an indication of the significance of his inability to 
relate to others.  He noted that it was extremely unlikely 
that the veteran's behavior patterns would change in the near 
future or ever, given the long chronicity of difficulties.  

In a statement dated in April 1985, M. F. Gzaskow, M.D., 
indicated that the veteran was unhappy with the brevity and 
confusing aspects of his examination.  The physician noted 
that in his 20 years of psychiatric practice that he had seen 
people who made partial adjustments with some degree of 
social and vocational recovery.  However, as he and Dr. 
Dudelczyk had pointed out in reports the veteran was one of a 
small percentage who are tragically crippled and could not 
make such adjustments.  It was noted that the veteran' 
schizoid features and thought disorder with disturbance in 
content were present to the skilled clinician and did produce 
complete social and industrial inadaptability.  It was noted 
that several attempts had been made at rehabilitation and the 
continuing need for medication attested to such fact.  


Criteria

The pertinent laws and regulations in effect at the time of 
the January 1981 RO rating decision reflect that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C. § 355; 38 C.F.R. § Part 4.  Separate 
Diagnostic Codes identify the various disabilities.  

Total ratings for compensation may be assigned where the 
schedular rating for the service-connected disability or 
disabilities is less than 100 percent when it is found that 
the service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

The general rating formula for chronic undifferentiated type 
schizophrenia provides that when there are active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce complete social and industrial 
inadaptability, a 100 percent evaluation is in order; with 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability, a 70 percent evaluation 
is in order.  38 C.F.R. Part 4, Diagnostic Code 9204.  

38 C.F.R. § 3.343(a) provides that total disability ratings 
when warranted by the severity of the condition and not 
granted purely because of hospital, surgical, or home 
treatment, or individual unemployability will not be reduced, 
in the absence of clear error, without examination showing 
material improvement in physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
consideration must be given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life, i.e., while working or actively seeking work or whether 
the symptoms have been brought under control by prolonged 
rest, or generally, by following a regimen which precludes 
work, and, if the latter, reduction from total disability 
ratings will not be considered pending reexamination after a 
period of employment (3 to 6 months). 

In reducing a rating of 100 percent for service-connected 
disability based on individual unemployability, the 
provisions of 38 C.F.R. § 3.105(e) are for application but 
caution must be exercised in such a determination that actual 
employability is established by clear and convincing 
evidence.  When in such a case the veteran is undergoing 
vocational rehabilitation, education or training, the rating 
will not be reduced by reason thereof unless there is 
received evidence of marked improvement or recovery in 
physical or mental conditions or of employment progress, 
income earned, and prospects of economic rehabilitation, 
which demonstrates affirmatively the veteran's capacity to 
pursue the vocation or occupation for which the training is 
intended to qualify him (or her), or unless the physical or 
mental demands of the course are obviously incompatible with 
total disability.  38 C.F.R. § 3.343(c).   

In accordance with the provisions of 38 C.F.R. § 3.105(e), 
where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation results in a reduction or 
discontinuance of compensation payments being made, rating 
action will be taken.  The reduction will be made effective 
the last day of the month in which a 60-day period from date 
of notice to the payee expires.  The veteran will be notified 
at his or latest address of record of the action taken and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence.  (38 U.S.C. 
§ 3012(b)(6)).

The Court has also held that where the provisions of 38 
C.F.R. §§ 3.343(a), 3.344(a) are not applied, the decision to 
reduce the veteran's disability rating will be found to be 
void ab initio as not in accordance with the law.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

Department of Veterans Benefits (DVB) Circular 21-80-7 
(September 9, 1980) provides in pertinent part that a review 
of compensation cases involving individual unemployability 
was conducted in 1977 due to the high incidence of cases for 
which proper control for unemployability review had not been 
maintained.  A recent sampling had indicated that the 
situation has not improved significantly and revealed many 
questionable or erroneous grants of individual 
unemployability.  
As a result, further and more extensive review was required.  
The cases of veterans who are in receipt of compensation, 
rated unemployable, and who are under the age of 60 and will 
not attain that age in 1980 are subject to review under the 
provisions of this circular.  Rating Board Review; The 
following guidelines are for application during the review 
for the appropriateness of the grant of individual 
unemployability: A 100 percent schedular evaluation will be 
assigned if unemployability is directly attributable to a 
service-connected neuro-psychiatric condition as 
unemployability is a criterion for the total evaluation.  
(1).  Reduced evaluations including determinations of 
regained employability are subject to the provisions of VAR 
1105(E).  (Also see VAR 1343(C)).


Analysis

In its order of November 19, 1998, the Court stated the 
following:

The veteran claims that, in 1981, the Secretary 
unlawfully changed the characterization of his 
disability rating from TDIU to schedular and that 
a subsequent reduction in his schedular rating 
from 100% to 70% was made without regard to the 
clear and convincing evidence standard prescribed 
in 38 C.F.R. § 3.343(c).  See also VA Circular 21-
80-7 (Sept. 9, 1980).  Because the 1981 reduction 
from 100% to 70% was made in the context of a 
schedular rating, in order to determine the need 
to explore the 1981 action by the Secretary, the 
Board shall first determine whether the evidence 
relied upon for that reduction would satisfy the 
requirement for clear and convincing evidence of 
employability under 38 C.F.R. § 3.343(c).  Should 
the Board conclude that the requirement of clear 
and convincing evidence of employability is not 
met, it shall reinstate the 100% schedular rating.  
Should the Board determine that the requirement is 
met, it shall address the constitutional and 
statutory arguments in the first instance.

As to the initial determination, I conclude that the evidence 
did not meet that regulatory standard.  At the outset it 
should be noted that the unemployability rating was declared 
permanent in the September 8, 1980, rating decision.  That 
adjudication itself became final and may be revised or 
amended only with the submission of new and material evidence 
or if it is found to have been clearly and unmistakably 
erroneous.  Neither of these processes, however, was ever in 
fact initiated.  Moreover, the rating decision of January 6, 
1981, acknowledged that the veteran's "mental condition" 
rendered him unemployable.  In addition, although the January 
1981 rating decision did not specifically refer to the 
psychiatric examiner's report of July 31, 1980, that 
evaluation yielded an unqualified assessment that the 
veteran's impairment made him unemployable.  Thus, one could 
now, with the benefit of a perspective nearly a generation 
after the events in question, argue that unemployability was 
clearly and convincingly established.

It is true that the amount of compensation was not lowered as 
a result of the action then taken.  The United States Court 
of Appeals for the Federal Circuit, however, expressly 
refused to hold that the absence of an immediate monetary 
loss rendered the reduction an insubstantial administrative 
convenience and, thereby, merely harmless error.  See [redacted] 
Fed.3d [redacted].  Even on the 
tenuous assumption that Circular 21-80-7 had the force of 
regulation, the protections embodied in § 3.343(c) plainly 
remained in effect such that no compelling reason existed to 
apply the "regulation" less favorable to the  
veteran. 
 
In addressing the matter directed by the Court, the 
undersigned has concluded that jurisdictional questions, 
including finality considerations, involved in this appeal 
have been resolved by the court decisions attendant to this 
claim and that no extended discussion of these matters is 
required.  See Allin v. Brown, 10 Vet. App. 55, 57 (1997).  
Likewise, the constitutional dimensions, if any, of  the 
action of January 6, 1981, need not be addressed.  The Court 
posed a discrete directive in its order of  November 12, 
1998, and this decision contains the response thereto. 


ORDER

Reinstatement of a 100 percent disability rating based on 
individual unemployability because of service-connected 
disability, effective January 1, 1981, is granted, subject to 
controlling regulations affecting the payment of monetary 
benefits.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

